Citation Nr: 1505955	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  10-20 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to increased disability ratings for a low back disability, currently rated 20 percent disabling for lumbar spine strain from June 3, 2009; 10 percent disabling for right lower extremity radiculopathy from May 29, 2014; and 10 percent disabling for left lower extremity radiculopathy from May 29, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1980 to February 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  It is now in the jurisdiction of the Louisville, Kentucky RO.  This matter was remanded in March 2013 and August 2014 for additional development (by Veterans Law Judges other than the undersigned).  It has now been assigned to the undersigned.  

A November 2014 rating decision granted separate 10 percent ratings for radiculopathy of the right and left lower extremities, effective May 29, 2014.  
Although the Veteran has not expressed disagreement with the assigned initial evaluation or effective date of this award, it remains in appellate status because the rating criteria pertaining to the thoracolumbar spine specifically refer to the assignment of separate evaluations for neurologic manifestations, and thus, this issue is considered to be part and parcel of the issue seeking an increased evaluation for the low back disability.


FINDINGS OF FACT

1.  Prior to May 16, 2013, the Veteran did not have forward flexion of his thoracolumbar spine limited to 30 degrees or less, favorable ankylosis of his entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks during the past 12 months.

2.  From May 16, 2013, the Veteran does not have unfavorable ankylosis of his entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during the past 12 months. 

3.  From June 3, 2009, right lower extremity neurological manifestations of the Veteran's service-connected low back disability were manifested by no more than mild impairment.

4.  From June 3, 2009, left lower extremity neurological manifestations of the Veteran's service-connected low back disability were manifested by no more than mild impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for lumbar spine strain prior to May 16, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5237 (2014).

2.  The criteria for a disability rating of 40 percent, but no higher, for lumbar spine strain are met from May 16, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5237 (2014).

2.  The criteria for a rating of 10 percent, but no higher, are met for right lower extremity radiculopathy from June 3, 2009.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2014); 38 C.F.R. §§ 3.321, 4.25, 4.26, 4.124a, Code 8526 (2014).

3.  The criteria for a rating of 10 percent, but no higher, are met for left lower extremity radiculopathy from June 3, 2009.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2014); 38 C.F.R. §§ 3.321, 4.25, 4.26, 4.124a, Code 8526 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was advised of VA's duties to notify and assist in the development of his claim in a June 2009 letter, which explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).

Pertinent postservice treatment records are associated with the Veteran's claims file. The RO arranged for the Veteran to be examined in June 2009 and August 2012, and pursuant to the Board's March 2013 remand, arranged for additional spine and peripheral nerve examinations in May 2013 and May 2014; pursuant to the Board's August 2014 remand, the RO secured a November 2014 medical advisory opinion.  The Board finds that these examinations and the medical opinion (cumulatively) are adequate for rating purposes as the examiners and the medical opinion provider reviewed the record and noted the history of the disabilities.  The examiners conducted thorough examinations of the Veteran with notation of all clinical findings necessary for a proper determination in this matter. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent available evidence that remains outstanding.  The RO's actions have substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38  U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.   

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

The Veteran's service-connected low back disability has been assigned a 20 percent rating.  Consequently, the focus is on those criteria that would afford a rating in excess of 20 percent.  The disability is rated under Code 5237 (for lumbar spine strain), which provides that the disability is rated either under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula), or based on incapacitating episodes, whichever is more favorable to the veteran.  38 C.F.R. § 4.71a, Code 5237. 

Under the General Rating Formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

There are several notes following the General Rating Formula criteria, one of which provides that associated objective neurological abnormalities, including bowel or bladder impairment, are to be rated separately under an appropriate diagnostic code 38 C.F.R. § 4.71a, n.1.

Under the Formula for Rating Based on Incapacitating Episodes, a 20 percent rating is warranted with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least four weeks during the past 12 month period.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, n.1.  

With respect to limitation of motion, the Board finds that a rating in excess of 20 percent is not warranted for the service-connected lumbar condition prior to May 16, 2013.  Prior to this period, the Veteran did not exhibit forward flexion of the thoracolumbar spine to 30 degrees or less or have favorable ankylosis of the entire thoracolumbar spine.  The medical evidence of record shows that the schedular criteria for entitlement to a rating in excess of 20 percent prior to May 16, 2013, for a lumbar strain are not met.  VA treatment records do not reflect symptomatology significantly different from that noted in the VA examinations during this period.  An August 2011 VA treatment record, for example, described the Veteran's low back pain as "stable." 

The Board also finds that a higher rating is not warranted prior to May 16, 2013 even with consideration of the DeLuca factors.  While the Veteran reported during his 2009 examination a "constant throbbing discomfort" that worsened when stationary for more than 10 minutes and the back "seiz[ing] up" at least once weekly, he denied fatigue and reported he could walk more than a quarter of a mile.  Further, while he had an antalgic gait, it was noted that tenderness, muscle spasm and guarding were not severe enough to be responsible for the abnormal gait or abnormal spinal contour.  While he acknowledged guarding and pain with motion, there was no objective evidence of spasm, atrophy, or weakness.  Further there was no additional limitation after repetitive motions on examination.  Likewise, the 2012 examination report found that painful motion (flexion) did not begin until 45 degrees, which does not comport with the next higher, 40 percent evaluation for limitation of motion.  Further, after repetitive testing, flexion was 90 degrees or greater and the examiner found no additional limitation of motion.  While the examiner noted excess fatigability and pain on movement, weakened movement, incoordination, swelling, deformity, atrophy, instability of station, and disturbance of locomotion were not noted.  The examiner noted the Veteran flexed to 80 degrees while putting on his shoes and socks.  Hence, even with consideration of sections 4.40 and 4.45 and DeLuca, the record presents no basis for the assignment of any higher rating for the low back prior to May 16, 2013.

On May 16, 2013, VA back examination, the Veteran reported that flare-ups impact the function of his back and occur every two weeks.  On physical examination, range of motion was limited to 50 degrees forward flexion and 10 degrees to extension.  The examiner did not indicate whether (or where) objective painful motion began for each test.  On repetitive use testing, forward flexion was limited to 30 degrees; all other movements remained unchanged.  Guarding and/or muscle spasm was present, but did not result in abnormal gait or spinal contour.  The report indicates that straight leg raise testing was positive bilaterally.  Radicular pain was noted, but the Veteran denied any other neurologic abnormalities, such as bowel or bladder problems or pathologic reflexes.  

On May 2014 VA back examination, the Veteran reported daily moderate to severe pain, typically lasting for hours or less, and which requires him to either miss work or leave work early approximately one to two days per month over the last year.  On physical examination, range of motion was limited to 35 degrees forward flexion and 15 degrees to extension, with pain at 35 degrees and 15 degrees respectively.  Although the examiner indicated that there was additional limitation following repetitive-use testing, the range of motion measurements indicate otherwise.  The Veteran estimated that he could achieve a forward flexion of 10 degrees during a flare-up, but additional information on pain, weakness, fatigability, or incoordination during a flare-up could not be assessed.  He was unable to sit or stand for longer than 30 minutes.  Guarding of the thoracolumbar spine resulted in an abnormal gait or abnormal spine contour.  Radicular symptoms of the right and left lower extremities were noted.  The spine was not ankylosed.  

Based on the above findings, the Board finds that staged ratings are warranted.  The May 2013 VA examination showed additional limitation of motion in degrees after repetitive use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  Accordingly, a 40 percent rating (but no higher) is warranted for the Veteran's lumbar spine strain from May 16, 2013 (date of the VA examination showing a higher rating) under Code 5237. 

An evaluation in excess of 40 percent is not warranted for any period on appeal as there is no medical or lay evidence of ankylosis.  VA examinations in June 2009, August 2012, May 2013, and May 2014 clearly establish that the Veteran has maintained some useful motion of his lumbar spine.  Range of motion was most restricted during the May 2013 VA examination when thoracolumbar flexion was limited to 30 degrees with repetitive use testing.  Although the Veteran's range of motion was restricted at the examination, it is clear that he has retained some use of his thoracolumbar spine.

Additionally, as there is no evidence of record indicating the Veteran has ever had an incapacitating episode due to his low back disability, the formula for rating incapacitating episodes does not apply. 

Neurological Impairment

The Board has also considered whether higher ratings are warranted for neurological impairment associated with the service-connected lumbar spine disability, and whether separate ratings are warranted for neurological impairment at an earlier time in the appeal period.  

The general rating formula for rating diseases and injuries of the spine provides for a separate rating for any objective neurological abnormalities associated with a service-connected back condition.  Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.

In a November 2014 rating decision, the Veteran was granted separate 10 percent evaluations for right and left lower extremity radiculopathy under Code 8526 for mild incomplete paralysis of the anterior crural nerve.  

Under Code 8526, disability evaluations of 10, 20, and 30 percent are assignable for incomplete paralysis of the anterior crural nerve, which is mild, moderate, or severe, respectively.  38 C.F.R. § 4.124a, Code 8526.  A schedular maximum evaluation of 40 percent disabling is warranted for complete paralysis of the anterior crural nerve, as manifested by paralysis of quadriceps extensor muscles.  Id. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most the moderate degree.  The Board observes that the words "mild," "moderate" and "severe," as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

In this case, separate 10 percent ratings under Code 8526 are in effect for right and left lower extremity radiculopathy from May 29, 2014.  The Board has considered whether separate ratings are warranted at an earlier point in the appeal.  The Veteran filed his claim for increase in June 2009, so the Board has reviewed the evidence since June 2008.  A June 24, 2008 VA treatment record noted "denies tingling or focal weakness" in a neurologic system assessment.  Likewise, an April 24, 2009 private treatment record does not support a separate rating as the Veteran denied weakness or numbness in the legs.  Accordingly, a date prior to the date of claim is not warranted for the separate 10 percent rating for left and right lower extremity radiculopathy.

Based on findings in the June 2009 VA spine examination, however, the Board finds that 10 percent ratings under Code 8526 for right and left mild incomplete paralysis are warranted, effective from the date of claim, June 3, 2009.  During the June 2009 examination, the Veteran reported paresthesia radiating into the buttocks and thighs bilaterally which occurs at least once weekly.  He reported prior complete anesthesia in the right foot in 1998 (outside the appeal period) which lasted several months before sensation returned.  A 2012 VA spine examination noted that the Veteran continued to report intermittent neurological symptoms into both legs.

The record does not support a rating in excess of 10 percent for radiculopathy of either lower extremity at any time during this appeal as the preponderance of the evidence is against a finding of neurological symptoms consistent with moderate or severe incomplete paralysis.  This is so because the evidence indicates that the Veteran's radicular symptoms are intermittent and because they are primarily described as "mild" by the medical professionals who have evaluated the Veteran's neurological complaints.  

In summary, the evidence shows that throughout the appeal, the Veteran's radiculopathy of the lower extremities was characterized by intermittent pain and numbness.  For example, in an August 2010 VA rehabilitation note, the Veteran reported that his numbness "comes and goes."  On August 2012 VA back examination, his neurological examination was negative and it was determined then that he did not have radiculopathy; any signs or symptoms of radicular pain occurred only at intervals.  On May 2013 VA peripheral nerves examination, no peripheral nerve condition or peripheral neuropathy was found, although there was "mild" paresthesias and/or dysesthesias and numbness of the right and left lower extremities.  On May 2013 VA back examination, "mild" numbness of the right and left lower extremities was noted.  While a May 2014 VA back examiner noted moderate paresthesias and/or dysesthesias of the right and lower extremities and moderate numbness of the left lower extremity, numbness of the right lower extremity was described as "mild."  Most significantly, radiculopathy was considered to be "mild" overall.  In addition, after he reviewed the Veteran's entire file, the November 2014 VA opinion provider opined that the Veteran has bilateral "mild" lower extremity radiculopathy in a sciatic distribution.  There was no evidence of complete paralysis of the quadriceps extensor.

Based on the foregoing, the Board finds that an evaluation in excess of 10 percent is not warranted for either lower extremity at any time during the appeal because the Veteran's symptomatology does not more closely approximate moderate symptomatology in this case.

Given the evidence indicating possible impairment in bladder and bowel function due to his service-connected low back disorder, the Board will now address whether a separate rating for bowel and bladder impairment is warranted.  On June 2009 VA examination, the Veteran reported urinary urgency and frequency but denied bowel or bladder incontinence.  On February 2010 VA cervical spine examination, he denied any bowel or bladder problems.  In his May 2010 substantive appeal, he reported that his service-connected back disability causes him to have partial loss of bladder and bowel function.  In a statement received in January 2012, he reported frequent, but controllable, urination.  On August 2012 VA back examination, he denied any bowel or bladder problems/pathologic reflexes.

Because the Board found that the June 2009 and August 2012 VA examiners failed to address the evidence of record that reflects a neurological component to the Veteran's low back disability, it remanded this matter in March 2013 for additional development.  On May 2013 VA peripheral nerves examination, the examiner determined that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  On May 2013 VA back examination, the Veteran denied any neurological abnormalities affecting his bowel or bladder.  On May 2014 VA back examination, he again denied any neurological abnormalities affecting his bowel or bladder. 

In a July 2013 statement, the Veteran reported an average of three bowel movements a day.  He further reported that he "urinate[s] all the time" but is "not urinating on [himself] (if that is what they mean of having control)."

In August 2014, the Board remanded this matter again, finding that the May 2013 examiners failed to specifically address the Veteran's prior reports of bladder and bowel impairment contained in the claims file.  In accordance with the Board's remand directives, the RO obtained a VA medical opinion in November 2014.  The opinion provider was instructed to opine whether the Veteran has objective evidence of a neurologic disability that affects the bladder or bowel, and if so, to determine whether such problems are neurological manifestations of the service-connected low back disability.  The November 2014 VA opinion provider reviewed the Veteran's record and noted his reports of increase in bladder frequency and urgency and denials of loss of bladder or bowel control.  In sum, he opined that the Veteran's urinary symptoms are most likely consistent with benign prostatic hypertrophy and are unrelated to his service-connected back disability. 

In light of the foregoing, the Board finds that the Veteran is not entitled to a separate rating based on neurological abnormalities consisting of bowel or bladder impairments.  Inasmuch as the conclusions contained in the November 2014 medical opinion are consistent with the evidence, and supported by a complete rationale that relies on and cites to the records reviewed, the Board finds the opinion highly probative.  Also, it also identifies an alternate etiology (BPH) that is considered more likely the etiology of the Veteran's symptoms of urinary urgency.  Further, the Veteran has specifically denied bowel or bladder impairments in the June 2009, February 2010, August 2012, May 2013, and May 2014 VA examinations and in separate statements filed in conjunction with his claim.  Additionally, he has since clarified that he has increases in urinary urgency and frequency but no loss of bowel or bladder control.

Additional Considerations

The Board has also considered whether referral of this claim for extraschedular consideration is indicated.  There is no objective evidence or allegation suggesting that the disability picture presented by the Veteran's service-connected lumbar strain is exceptional or that schedular criteria are inadequate. The rating criteria reasonably describe and contemplate the symptoms and severity of his disability and there are no manifestations (or impairments) not contemplated by the schedular criteria.  A higher rating is available under the schedular criteria for his service-connected disability; however, as discussed above, the criteria for such ratings are not met.  There is likewise no evidence of such factors as frequent hospitalizations for the disability or related marked interference with employment.  Therefore, referral of this issue for consideration of an extraschedular rating is not necessary. Thun v. Peake, 22 Vet. App. 111 (2008). 

The matter of entitlement to a total disability based on individual unemployability rating is not raised by the record as there is no indication that the Veteran is unemployed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Prior to May 16, 2013, entitlement to a rating in excess of 20 percent for service-connected low back disability is denied.  

From May 16, 2013, entitlement to a rating of 40 percent (but no higher) for service-connected low back disability is granted.  To this extent, the appeal is granted, subject to the laws and regulations governing payment of VA monetary benefits.

Separate ratings of 10 percent for right lower extremity radiculopathy (but no higher) and 10 percent for left lower extremity radiculopathy (but no higher) are granted from June 3, 2009, subject to the laws and regulations governing payment of VA monetary benefits.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


